       Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 1 of 11



1    Jesse S. Johnson (to seek admission pro hac vice)
2    Florida Bar No. 69154
     GREENWALD DAVIDSON RADBIL PLLC
3    7601 N. Federal Hwy., Suite A-230
4
     Boca Raton, FL 33487
     Telephone: 561-826-5477
5    jjohnson@gdrlawfirm.com
6
     Counsel for Plaintiff and the proposed class
7

8                            UNITED STATES DISTRICT COURT
9
                              FOR THE DISTRICT OF ARIZONA

10   Monica Lewis-Robinson, on behalf of ) Case No.
     herself and others similarly situated,
                                         )
11
                                         )
12                            Plaintiff, )
                                         ) CLASS ACTION COMPLAINT AND
13         vs.                           ) TRIAL BY JURY DEMAND
14
     Penn Credit Corporation,            )
                                         )
15
                              Defendant. )
16                                       )
     __________________________________ )
17

18

19

20

21

22

23

24

25

26

27

28




                                                    1
         Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 2 of 11



1                                      Nature of the Action
2           1.     Monica Lewis-Robinson (“Plaintiff”) brings this class action against Penn
3    Credit Corporation (“Defendant”) under the Fair Debt Collection Practices Act
4    (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Arizona consumers who have
5    been subjected to improper debt collection efforts by Defendant.
6           2.     By way of background, Congress enacted the FDCPA in 1977 to “eliminate
7    abusive debt collection practices by debt collectors,” 15 U.S.C. § 1692(e), and in
8    response to “abundant evidence of the use of abusive, deceptive, and unfair debt
9    collection practices by many debt collectors,” which Congress found to have contributed
10   “to the number of personal bankruptcies, to marital instability, to the loss of jobs, and to
11   invasions of individual privacy.” 15 U.S.C. § 1692(a).
12          3.     The Consumer Financial Protection Bureau (“CFPB”)—the federal agency
13   tasked with enforcing the FDCPA—once explained: “Harmful debt collection practices
14   remain a significant concern today. In fact, the CFPB receives more consumer complaints
15   about debt collection practices than about any other issue.”1
16          4.     Pertinent here, the FDCPA at section 1692c(b), titled “Communication with
17   third parties,” commands:
18          Except as provided in section 1692b of this title, without the prior consent
19          of the consumer given directly to the debt collector, or the express
            permission of a court of competent jurisdiction, or as reasonably necessary
20          to effectuate a postjudgment judicial remedy, a debt collector may not
21
            communicate, in connection with the collection of any debt, with any
            person other than the consumer, his attorney, a consumer reporting agency
22          if otherwise permitted by law, the creditor, the attorney of the creditor, or
23
            the attorney of the debt collector.

24   15 U.S.C. § 1692c(b).
25

26   1
             See Brief for the CFPB as Amicus Curiae, ECF No. 14 at 2, Hernandez v.
27   Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014), available at
     http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
28
     parham-p.c./140821briefhernandez1.pdf (last visited June 21, 2021).



                                                  2
         Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 3 of 11



1           5.     And the provision cross-referenced, section 1692b, governs how a debt
2    collector may communicate “with any person other than the consumer for the purpose of
3    acquiring location information.” 15 U.S.C. § 1692b.
4           6.     The FDCPA thus broadly prohibits a debt collector from communicating
5    with anyone other than the consumer “in connection with the collection of any debt,”
6    subject to several carefully crafted exceptions—some enumerated in section 1692c(b),
7    and others in section 1692b—none of which applies here.
8           7.     Despite this prohibition—one designed to protect consumers’ privacy—
9    debt collectors, including Defendant, often communicate with third-party mail vendors in
10   connection with the collection of consumer debts, including by sending those vendors
11   personal information regarding consumers’ alleged debts.
12          8.     Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]
13   reported using letter vendors.”2
14          9.     These third-party letter vendors use information provided by debt
15   collectors—such as the consumer’s name and address, the name of the creditor to whom
16   the debt is allegedly owed, the name of the original creditor, and the amount of the
17   alleged debt—to fashion, print, and mail debt collection letters to consumers.
18          10.    This unnecessary, and illegal, practice of communicating with third parties
19   in connection with the collection of consumer debts exposes private information
20   regarding alleged debts to third parties not exempted by the FDCPA.
21          11.    Upon information and belief, Defendant routinely communicates with
22   third-party vendors, in connection with the collection of debts, to provide them protected
23   information regarding consumer debts that those vendors are not authorized to receive, in
24   violation of the FDCPA.
25

26

27

28   2
            84 FR 23274, at 23396 n.749.



                                                 3
         Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 4 of 11



1           12.    Plaintiff thus seeks relief on behalf of all similarly situated Arizona
2    consumers to whom Defendant caused debt collection letters to be sent that were
3    prepared, printed, or mailed by a third-party vendor.
4                                       Jurisdiction and Venue
5           13.    This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k(d)
6    and 28 U.S.C. § 1331.
7           14.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), as the
8    events giving rise to Plaintiff’s action occurred in this district.
9                                                Parties
10          15.    Plaintiff is a natural person who, at all relevant times, resided in Pima
11   County, Arizona.
12          16.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or
13   asserted to be owed or due, a creditor other than Defendant.
14          17.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be
15   owed or due, arises from a transaction in which the money, property, insurance, or
16   services that are the subject of the transaction were incurred primarily for personal,
17   family, or household purposes—namely, personal medical expenses (the “Debt”).
18          18.    Defendant is a for-profit corporation headquartered in Harrisburg,
19   Pennsylvania.
20          19.    According to its website, Defendant “is a leading provider of collection
21   services with over three decades of experience. . . . Our experienced, knowledgeable and
22   well-trained Collection Specialists, professionally represent clients in accordance with all
23   Local, State and Federal regulations. Additionally, our collection technology and
24   consistent investments are second to none, ensuring effective and compliant results our
25   clients have come to expect.”3
26

27

28   3
            https://penncredit.com/services (last visited June 21, 2021).



                                                     4
         Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 5 of 11



1           20.    Among Defendant’s services is third-party collection services.4
2           21.    Defendant represented to Plaintiff in written correspondence that it is a debt
3    collector.
4           22.    Defendant is an entity that at all relevant times was engaged, by use of the
5    mails and telephone, in the business of attempting to collect the Debt from Plaintiff, as
6    defined by 15 U.S.C. § 1692a(5).
7           23.    Upon information and belief, at the time Defendant attempted to collect the
8    Debt from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it was in
9    default from the time that Defendant acquired it for collection.
10          24.    Defendant uses instrumentalities of interstate commerce or the mails in a
11   business the principal purpose of which is the collection of any debts, and/or to regularly
12   collect or attempt to collect, directly or indirectly, debts owed or due, or asserted to be
13   owed or due, another.
14          25.    Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §
15   1692a(6).
16                                       Factual Allegations
17          26.    On or about April 5, 2021, Defendant caused a written communication to
18   be sent to Plaintiff in connection with the collection of the Debt.
19          27.    A redacted copy of the April 5 communication is attached as Exhibit A.
20          28.    The April 5 letter disclosed the balance of the Debt. Ex. A.
21          29.    The April 5 letter identified the current creditor to whom Defendant alleged
22   the Debt was owed. Id.
23          30.    The April 5 letter contained Plaintiff’s name and home address and
24   provided additional details of the Debt, including an identification number, the original
25   account number, and the date of Plaintiff’s medical services. Id.
26

27

28
     4
            Id.


                                                   5
         Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 6 of 11



1            31.     The April 5 letter also identified Defendant as a debt collector: “This letter
2    is from a debt collection agency. This is an attempt to collect a debt. Any information
3    obtained will be used for that purpose.” Id.
4            32.     At the time of the April 5 letter, there was no judgment against Plaintiff
5    regarding the Debt.
6            33.     Defendant did not print the April 5 letter.
7            34.     Defendant did not mail the April 5 letter.
8            35.     Instead, in connection with its collection of the Debt, Defendant provided
9    information regarding Plaintiff and the Debt to a third-party mail vendor—including the
10   fact that Plaintiff needed emergency medical services, her name and address, the amount
11   of the Debt, the name of the creditor, and other private details regarding the Debt.
12           36.     That third-party vendor then printed the April 5 letter that was sent to
13   Plaintiff.
14           37.     The third-party vendor also mailed the April 5 letter that was sent to
15   Plaintiff.
16           38.     A return address on the letter does not match Defendant’s address in
17   Harrisburg, Pennsylvania.
18           39.     That return address on the April 5 letter includes a P.O. Box in Oaks,
19   Pennsylvania that is associated with RevSpring, Inc., a third-party software company.
20           40.     RevSpring is owned by private equity firm GTCR LLC.
21           41.     Defendant does not maintain an office in Oaks, Pennsylvania.
22           42.     On the other hand, RevSpring maintains facilities in Oaks, Pennsylvania at
23   the same zip code as the P.O. Box in the April 5 letter’s return address.5
24           43.     RevSpring markets itself as having “[s]tate-of-the-art print and mail
25   services . . . .”6
26

27

28   5
             https://revspringinc.com/about/ (last visited June 21, 2021).



                                                    6
         Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 7 of 11



1           44.      “RevSpring processes more than one billion communications annually.”7
2           45.      RevSpring touts that “North America’s leading healthcare organizations,
3    revenue cycle management, and accounts receivables management companies trust us to
4    maximize their financial results through dynamic and personalized print, online, phone,
5    email, and text communications and self-service payment options.”8
6           46.      Defendant provided to RevSpring information regarding Plaintiff and the
7    Debt, including Plaintiff’s name, address, the amount of the Debt, and the current creditor
8    for the Debt.
9           47.      Defendant communicated with RevSpring in connection with the collection
10   of the Debt.
11          48.      Plaintiff did not consent to Defendant communicating with RevSpring in
12   connection with the collection of the Debt.
13          49.      Plaintiff did not consent to Defendant communicating with any third-party
14   vendor in connection with the collection of the Debt.
15                                    Class Action Allegations
16          50.      Plaintiff brings this action as a class action pursuant to Federal Rules of
17   Civil Procedure 23(a) and 23(b)(3) on behalf of a class defined as:
18          All persons (a) with an Arizona address (b) to which Penn Credit
19          Corporation sent, or caused to be sent, a written debt collection
            communication, (c) in connection with the collection of a consumer debt,
20          (d) that was printed or mailed by a third-party vendor, (e) where Defendant
21
            provided the vendor with information contained in the mailed
            communication in the one year preceding the date of this complaint through
22          the date of class certification.
23

24

     6
25         https://revspringinc.com/healthcare/products/print-mail/production/ (last visited
26
     June 21, 2021).
     7
27          Id.
28   8
            https://revspringinc.com/about/ (last visited June 21, 2021).



                                                   7
       Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 8 of 11



1             51.   Excluded from the class is Defendant, its officers and directors, and any
2    entity in which Defendant has or had a controlling interest.
3             52.   The proposed class satisfies Rule 23(a)(1) because, upon information and
4    belief, it is so numerous that joinder of all members is impracticable.
5             53.   The exact number of class members is unknown to Plaintiff at this time and
6    can only be determined through appropriate discovery.
7             54.   The proposed class is ascertainable because it is defined by reference to
8    objective criteria.
9             55.   In addition, the proposed class is identifiable in that, upon information and
10   belief, the names and addresses of all members of the proposed class can be identified in
11   business records maintained by Defendant.
12            56.   The proposed class satisfies Rules 23(a)(2) and (3) because Plaintiff’s
13   claims are typical of the claims of the members of the class.
14            57.   To be sure, Plaintiff’s claims and those of the members of the class
15   originate from the same practice utilized by Defendant—communicating in connection
16   with the collection of consumer debts, including the sending of personal, private
17   information regarding those debts, with a third-party vendor—and Plaintiff thus
18   possesses the same interests and has suffered the same injuries as each member of the
19   class.
20            58.   Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately
21   protect the interests of the members of the class and has retained counsel experienced and
22   competent in class action litigation.
23            59.   Plaintiff has no interests that are contrary to, or irrevocably in conflict with,
24   the members of the class that she seeks to represent.
25            60.   A class action is superior to all other available methods for the fair and
26   efficient adjudication of this controversy, since, upon information and belief, joinder of
27   all members is impracticable.
28




                                                    8
       Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 9 of 11



1            61.      Furthermore, as the damages suffered by individual members of the class
2    may be relatively small, the expense and burden of individual litigation make it
3    impracticable for the members of the class to individually redress the wrongs done to
4    them.
5            62.      There will be no extraordinary difficulty in the management of this action
6    as a class action.
7            63.      Issues of law and fact common to the members of the class predominate
8    over any questions that may affect only individual members, in that Defendant has acted
9    on grounds generally applicable to the class.
10           64.      Among the issues of law and fact common to the class:
11                 a. Defendant’s violations of the FDCPA as alleged herein;
12                 b. whether Defendant is a debt collector as defined by the FDCPA;
13                 c. whether Defendant’s communications with third-party mail vendors
14                    regarding consumers’ alleged debts violate the FDCPA;
15                 d. the availability of declaratory relief;
16                 e. the availability of statutory penalties; and
17                 f. the availability of attorneys’ fees and costs.
18           65.      Absent a class action, Defendant’s violations of the law will be allowed to
19   proceed without a full, fair, judicially supervised remedy.
20                      Count I: Violation of the FDCPA, 15 U.S.C. § 1692c(b)
21           66.      Plaintiff repeats and re-alleges the factual allegations contained in
22   paragraphs 1 through 65.
23           67.      The FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector may
24   not communicate, in connection with the collection of any debt, with any person other
25   than the consumer, his attorney, a consumer reporting agency if otherwise permitted by
26   law, the creditor, the attorney of the creditor, or the attorney of the debt collector.”
27           68.      By communicating with a third-party mail vendor in connection with the
28   collection of the Debt—including by disclosing, among other things, the existence of the



                                                       9
      Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 10 of 11



1    Debt, the amount allegedly owed, and the alleged current creditor—Defendant violated
2    15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994
3    F.3d 1341 (11th Cir. 2021).
4           69.     The harm suffered by Plaintiff is particularized in that the illegal
5    communications related to her personal alleged debt.
6           70.     And the violation of Plaintiff’s right not to have her private information
7    shared with third parties is a concrete injury sufficient to confer standing.
8           71.     To be sure, the harm Plaintiff alleges here—disclosure of private
9    information of a personal, sensitive nature to third-party vendors—is precisely the type of
10   abusive debt collection practice that the FDCPA was designed to prevent. See 15 U.S.C.
11   § 1692(a) (“Abusive debt collection practices contribute to the number of personal
12   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual
13   privacy.”) (emphasis added).
14          72.     As a result of the sharing of her private information in connection with the
15   April 5 letter, Plaintiff is embarrassed and distressed by the disclosure of her sensitive
16   financial details.
17          73.     Furthermore, Defendant’s debt collection conduct also created a material
18   risk of harm to the concrete privacy interests Congress was trying to protect in enacting
19   the FDCPA.
20          74.     A consumer whose private information concerning sensitive financial
21   topics is shared with third parties is likely to suffer embarrassment, stress, or anxiety
22   about such disclosure, as Plaintiff felt here.
23          75.     Additionally, by communicating with a third party in connection with the
24   collection of the Debt, Defendant harmed Plaintiff by invading her privacy. E.g., In re
25   Facebook, Inc. Internet Tracking Litig., 956 F.3d 589, 599 (9th Cir. 2020) (invasion of
26   right to privacy sufficient to confer standing).
27

28




                                                      10
      Case 4:21-cv-00250-JAS Document 1 Filed 06/21/21 Page 11 of 11



1           76.    That is, by communicating with a third party in connection with the
2    collection of the Debt, Defendant harmed Plaintiff by disclosing private facts about her
3    without her permission to do so.
4           WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:
5           A.     Determining that this action is a proper class action under Rule 23 of the
6    Federal Rules of Civil Procedure;
7           B.     Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);
8           C.     Awarding Plaintiff and members of the class statutory damages pursuant to
9    15 U.S.C. § 1692k;
10          D.     Awarding members of the class any actual damages incurred, as applicable,
11   pursuant to 15 U.S.C. § 1692k;
12          E.     Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with
13   respect to Plaintiff and the class;
14          F.     Awarding Plaintiff and members of the class their reasonable costs and
15   attorneys’ fees incurred in this action, including expert fees, pursuant to 15 U.S.C. §
16   1692k and Rule 23 of the Federal Rules of Civil Procedure;
17          G.     Awarding Plaintiff and members of the class any pre-judgment and post-
18   judgment interest as may be allowed under the law; and
19          H.     Awarding other and further relief as the Court may deem just and proper.
20                                         TRIAL BY JURY
21          Plaintiff is entitled to and hereby demands a trial by jury.
22

23
            Respectfully submitted this 21st day of June, 2021.
24

25
                                                By: s/ Jesse S. Johnson
                                                Jesse S. Johnson*
26

27
                                                * to seek admission pro hac vice

28




                                                  11
